 


 HR 6897 ENR: Airport and Airway Extension Act of 2018, Part II
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 6897 
 
AN ACT 
To extend the authorizations of Federal aviation programs, to extend the funding and expenditure authority of the Airport and Airway Trust Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Airport and Airway Extension Act of 2018, Part II. 2.Extension of airport improvement program (a)Section 48103 of title 49, United States Code, shall be applied by substituting $3,350,000,000 for each of fiscal years 2012 through 2018 and $64,246,575 for the period beginning on October 1, 2018, and ending on October 7, 2018. for $3,350,000,000 for each of fiscal years 2012 through 2018.. 
(b)Subject to limitations specified in advance in appropriations Acts, sums made available pursuant to subsection (a) may be obligated at any time through September 30, 2019, and shall remain available until expended. (c)Section 47104(c) of title 49, United States Code, shall be applied by substituting October 7, 2018 for September 30, 2018. 
(d)Notwithstanding section 47114(b) of title 49, United States Code, the Secretary of Transportation shall apportion the amount subject to apportionment (as that term is defined in section 47114(a) of title 49, United States Code) for fiscal year 2019 on October 8, 2018. 3.Extension of expiring authorities (a)The following provisions of law shall be applied by substituting October 7, 2018 for September 30, 2018: 
(1)Section 47141(f) of title 49, United States Code. (2)Section 409(d) of the Vision 100–Century of Aviation Reauthorization Act (49 U.S.C. 41731 note). 
(3)Section 411(h) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note). (4)Section 822(k) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47141 note). 
(b)The following provisions of law shall be applied by substituting October 8, 2018 for October 1, 2018: (1)Section 47107(r)(3) of title 49, United States Code. 
(2)Section 2306(b) of the FAA Extension, Safety, and Security Act of 2016 (130 Stat. 641). (c)Section 186(d) of the Vision 100–Century of Aviation Reauthorization Act (117 Stat. 2518) shall be applied by substituting 2012 through 2018 and for the period beginning on October 1, 2018, and ending on October 7, 2018 for 2012 through 2018.  
4.Expenditure authority from the airport and airway trust fund 
(a)Sections 9502(d)(1) and 9502(e)(2) of the Internal Revenue Code of 1986 shall be applied by substituting October 8, 2018 for October 1, 2018. (b)Section 9502(d)(1)(A) of such Code is amended by striking the semicolon at the end and inserting or the Airport and Airway Extension Act of 2018, Part II;. 
5.Extension of taxes funding the airport and airway trust fund 
(a)Sections 4081(d)(2)(B), 4261(j), 4261(k)(1)(A)(ii), and 4271(d)(1)(A)(ii) of the Internal Revenue Code of 1986 shall be applied by substituting October 7, 2018 for September 30, 2018. (b)Section 4083(b) of such Code shall be applied by substituting October 8, 2018 for October 1, 2018. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
